UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February12, 2010 ( February 11, 2010) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) 1 Item 1.01Entry into a Material Definitive Agreement Settlement and Release of Claims Agreement, Subject to Approval by the Federal Energy Regulatory Commission (“FERC”), Relating to Certain California Energy Crisis Legal Proceedings. On February 11, 2010, PNM Resources, Inc.’s wholly owned subsidiary, Public Service Company of New Mexico (“PNM”), entered into a “Settlement and Release of Claims Agreement” (the “Agreement”), which was filed with FERC on February 12, 2010, to settle all remaining claims against PNM arising out of certain of its transactions in the California energy markets during the California energy crisis of 2000 and 2001.The settlement contemplated by this agreement is subject to FERC approval.The Agreement was contemplated by the January 11, 2010 “Agreement for the Disposition of Escrowed Funds,” (the “Disposition Agreement”) which was previously reported. The terms of the Agreement are summarized briefly below.The summary is not intended to be complete and is qualified in its entirety by reference to the Agreement filed as an exhibit to this report. Parties to the Agreement In addition to PNM, the parties to the Agreement are Pacific Gas and Electric Company, Southern California Edison Company, San Diego Gas & Electric Company, the Public Utilities Commission of the State of California (“CPUC”), the People of the State of California ex rel.
